                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


UNITED STATES OF AMERICA,                       §
                                                §
                  Plaintiff,                    §                 SA-5-CR-00561-XR
                                                §
vs.                                             §
                                                §
(2) RICARDO GONZALES,                           §
                                                §
                  Defendant.                    §

                                            ORDER

       Before the Court in the above-styled cause of action is the Motion For Admission Pro

Hac Vice, filed by James E. Felman of the law firm of Kynes Markman & Feldman, PA [#124].

Mr. Felman asks the Court for permission to appear pro hac vice to represent Defendant Ricardo

Gonzalez in his request to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Felman

is a member in good standing of the bar of the State of Florida and is licensed to practice before

the U.S. Supreme Court, the Second, Fourth, Fifth, and Eleventh Circuit Courts of Appeals, the

Middle, Northern, and Southern Districts of Florida, and the Eastern District of Wisconsin.

According to the motion, this is Mr. Felman’s first application to appear pro hac vice in the

Western District of Texas.

       It is this Court’s policy to require all counsel to apply for admission to the Western

District’s federal bar and to follow through with the application as a condition of appearance pro

hac vice in any case. This Court has, however, made an exception for out-of-district counsel if

their practice in the Western District is limited to one case or, in some cases, as long as a

licensed Western District of Texas attorney is involved in the case.        Therefore, after due




                                                1
consideration, the Court is of the opinion the motion should be conditionally granted such that

Mr. Felman may appear in this case pro hac vice. Accordingly,

       IT IS HEREBY ORDERED that the Motion for Admission Pro Hac Vice [#124] is

GRANTED such that James E. Felman may appear pro hac vice in this case.

       IT IS FURTHER ORDERED that counsel become familiar with the Local Court Rules

of the United States District Court for the Western District of Texas, a copy of which may be

obtained from the United States District Clerk for the Western District of Texas or this Court’s

website.

       IT IS FURTHER ORDERED that James E. Felman immediately tender the amount of

$100.00, payable to Clerk, U.S. District Court, in compliance with Western District of Texas

Local Rule AT-1(f)(2), if he has not already done so.

       IT IS FINALLY ORDERED that James E. Felman, pursuant to Section 6 of the

Administrative Policies and Procedures for Electronic Filing in Civil and Criminal Cases in the

Western District of Texas, must register as a filing user within ten (10) days of this Order, if he

has not already done so. Mr. Felman’s pro hac vice status shall not take effect until he has

complied with all of the requirements contained in this Order.

       SIGNED this 22nd day of August, 2019.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
